EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with Paul Lewis (Reg. No. 43,368) on 2 September 2022.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) A truss assembly comprising:
a joint assembly configured to connect [[for]] a truss bottom plate [[of]] to a truss of an escalator or a passenger conveyor, the truss bottom plate comprising a first bottom plate and a second bottom plate located adjacent to each other, and a gap existing at an adjacent position between the first bottom plate and the second bottom plate; 
wherein
the joint assembly comprises a first barrier plate and a second barrier plate; 
the first barrier plate is connected with the first bottom plate; 
the second barrier plate is connected with the second bottom plate; and
a part of the first barrier plate is positioned above a part of the second barrier plate and [[to]] overlaps the [[a]] part of the second barrier plate and covers the gap such that an open labyrinth sealing structure is formed.

2. (currently amended) The truss assembly according to claim 1, wherein 
the first barrier plate is a bent sheet metal member and comprises a first barrier plate first portion, a first barrier plate second portion, a first barrier plate third portion and a first barrier plate fourth portion; 
the first barrier plate first portion is connected with the first bottom plate; 
the first barrier plate second portion is connected between the first barrier plate third portion and the first barrier plate first portion and is inclined relative to the first barrier plate third portion and the first barrier plate first portion; 
the first barrier plate fourth portion is bent from an edge of the first barrier plate third portion towards the second barrier plate. 

3. (currently amended) The truss assembly according to claim 2, wherein
the second barrier plate is a bent sheet metal member and comprises a second barrier plate first portion and a second barrier plate second portion; 
the second barrier plate second portion is bent relative to the second barrier plate first portion; the second barrier plate first portion is connected with the second bottom plate;
a width of the second barrier plate second portion is smaller than a width of the second barrier plate first portion.

4. (currently amended) The truss assembly according to claim 3, wherein 
the first barrier plate fourth portion extends towards a bent opening between the second barrier plate first portion and the second barrier plate second portion; 
the bent opening is open towards a direction away from the gap.

5. (currently amended) The truss assembly according to claim 3, wherein 
in a length direction of the second barrier plate, two ends of the second barrier plate are respectively connected with a truss for supporting the truss bottom plate by welding; 
the first barrier plate first portion is connected with the first bottom plate by welding or integrally formed with the first bottom plate; 
the second barrier plate first portion is connected with the second bottom plate by welding or integrally formed with the second bottom plate.

6. (currently amended) The truss assembly according to claim 3, wherein 
the joint assembly further comprises an oil guide plate; 
the oil guide plate comprises an oil guide plate first portion and an oil guide plate second portion that are bent in an L shape relative to each other;
the oil guide plate first portion is respectively connected with the truss of the escalator or the passenger conveyor and the first bottom plate by welding; 
the oil guide plate second portion is connected with the first bottom plate by welding; 
in a length direction of the first barrier plate, two ends of the first barrier plate are respectively connected with the oil guide plate second portion by welding.

7. (currently amended) The truss assembly according to claim 6, wherein 
the oil guide plate further comprises an oil guide plate notch arranged in the oil guide plate second portion; 
in a length direction of the second barrier plate, two ends of the second barrier plate pass through the oil guide plate notch.

8. (currently amended) The truss assembly according to claim 6, wherein 
the oil guide plate further comprises a connection stud arranged on the oil guide plate second portion. 

9. (currently amended) The truss assembly according to claim 6, wherein 
the joint assembly further comprises an oil barrier plate; 
the oil barrier plate is connected to the truss of the escalator or the passenger conveyor and positioned above the first barrier plate and the second barrier plate, so as to cover the gap.

10. (currently amended) The truss assembly according to claim 9, wherein 
the oil barrier plate comprises an oil barrier plate body and an oil barrier plate first portion, an oil barrier plate second portion and an oil barrier plate third portion which are bent and extended relative to the oil barrier plate body; 
the oil barrier plate second portion is connected to the truss of the escalator or the passenger conveyor by welding; 
the oil barrier plate first portion is L-shaped relative to the oil barrier plate third portion, so that the oil barrier plate first portion and the oil barrier plate third portion are respectively matched on the edges of the oil guide plate second portion and the oil guide plate first portion which are L-shaped; 
a length of the oil barrier plate first portion is equal to a length of the oil guide plate second portion; 
at two ends of the second barrier plate in a length direction, the oil barrier plate body covers the gap between the truss of the escalator or the passenger conveyor and the oil guide plate second portion.

11. (currently amended) The truss assembly according to claim 10, wherein 
an oil barrier plate notch is arranged on the oil barrier plate first portion; 
when the oil barrier plate is matched on the oil guide plate, a connection stud arranged on the oil guide plate second portion passes through the oil barrier plate notch, so that the oil barrier plate [[can]] is configured to be fixed on the oil guide plate through a matching of a fastening nut and the connection stud.

12. (canceled).

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a truss assembly having the combination of structural elements set forth in the independent claim, the structural cooperative relationships of elements set forth in the independent claim, and the structural configuration capable of performing the functions set forth in the independent claim.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY MINTZ/Primary Examiner, Art Unit 3635